DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: material outlet 4 is generally linked to reference numeral 4 to throughout the specification, however one instance of a material inlet rather than an outlet being referred to as reference numeral 4 on page 4 of the originally filed specification at the fifth an sixth lines from the bottom.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device facilitating forced exhaust in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the source of the evaporation residues " in  line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 are rejected for their dependency from claim 1.
Claim 9 recites the limitation "the cleaning bar " in  line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “a device facilitating forced exhaust” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As this device is only ever described in terms of its function and the specification never expressly discloses any structure that performs the claimed function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jordison et al. (US Patent Application Publication US 2007/0256316 A1).
Regarding claim 1, Jordison discloses (Figure 1-6) a heater (dryer 10), comprising an insulated jacket (housing 12) which contains a material inlet (inlet 14 for material to b dried), a material outlet (outlet 16 for discharging bulks solids which is connected to hopper 44 per paragraph 0046), a heating medium inlet (opening 26 which is connected to the inlets 20 and allow heating fluid into  the plates 16 through the inlets 20 per paragraph 0038-0039) and an air outlet (purge air is exhausted through opening 44 per paragraph 0042) and where at least one exchanger ( the exchanger at banks 14 of heat transfer plates 16) is arranged inside the insulated jacket (as seen in figure 1, banks 14 of plates 16 are inside the housing 12) and the exchanger is an exchanger  for condensation of evaporation residues connected with the source of the evaporation residues (heating fluid, e.g. steam, is condensed in the plates 16 per paragraph 0038 where the heating fluid is provided from a source per paragraph 0039).
Regarding claim 4, Jordison discloses the claim limitations of claim 1 above and Jordison further discloses the exchanger (the exchanger at banks 14 of heat transfer plates 16) for condensation of evaporation residues is a plate-type exchanger (at heat transfer plates 16).
Regarding claim 5, Jordison discloses the claim limitations of claim 1 above and Jordison further discloses the exchanger (the exchanger at banks 14 of heat transfer plates 16) for condensation of evaporation residues is connected, using an insulated pipe (a pipe at manifold 24 or the flanged connection on manifold 24 seen in figure 1, where any physical pipe would provide a measure of insulation of the material inside from its surroundings) , with the source  of evaporation residues (the heating fluid is provided from a source to the manifold 24 and the inlets 20 of the plates 16 per paragraph 0039).
Regarding claim 6, Jordison discloses the claim limitations of claim 1 above and Jordison further discloses the heater further contains a condensate exhaust ( where condensate is discharged at opening 30 per paragraph 0038-0039).

Regarding claim 7, Jordison discloses the claim limitations of claim 1 above and Jordison further discloses at least one travelling grate (a discharge hopper regulates the rate of material out of the drier 10 per paragraph 0046) is arranged under the exchanger (16) for condensation of evaporation residues.
Regarding claim 11, Jordison discloses the claim limitations of claim 1 above and Jordison further discloses the air outlet (at 44) is provided with a device facilitating forced exhaust (air is sucked out of the manifold 44 with opening 44 by an extraction fan per paragraph 0052).
Regarding claim 12, Jordison discloses the claim limitations of claim 1 above and Jordison further discloses the exchanger (the exchanger at banks 14 of heat transfer plates 16) for condensation of evaporation residues contains a distribution space (in manifold 24) and a space for air and condensate exhaust (in manifolds 42 and 28) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordison et al. (US Patent Application Publication US 2007/0256316 A1) in view of Le Clef (US Patent US 9,371,503 B2).
Regarding claim 2, Jordison discloses the claim limitations of claim 1 above however Jordison does not disclose  the source of evaporation residues is a device to process biological materials.
Le Clef teaches  a plate heat exchanger in a heater (per Col. 2, line 60-64) the source of evaporation residues is a device to process biological materials (a process downstream of the preheater  which processes oil seeds is used to supply a heat source to the plate preheater per Col 2, line 45-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Jordison to have a heating source from a device that processes biological materials as taught by Le Clef. Doing so would allow for energy recovery from a rapeseed process to be used for preheating the rapeseeds in the process as taught by  Le Clef. Doing so would provide a means of recovering energy from a rapeseed processing apparatus and use it for preheating the rapeseeds as recognized by Le Clef (per Col 2, line 45-66).
Regarding claim 2, Jordison discloses the claim limitations of claim 1 above however Jordison does not disclose the source of the evaporation residues is an extruder.
Le Clef teaches  a plate heat exchanger in a heater (per Col. 2, line 60-64) the source of evaporation residues is a device to process biological materials  at an extruder (a process downstream of the preheater which processes oil seeds is used to supply a heat source to the plate preheater per Col 2, line 45-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Jordison to have a heating source from a device that processes biological materials with and extruder as taught by Le Clef. Doing so would allow for energy recovery from a rapeseed process to be used for preheating the rapeseeds in the process as taught by  Le Clef. Doing so would provide a means of recovering energy from a rapeseed processing apparatus and use it for preheating the rapeseeds as recognized by Le Clef (per Col 2, line 45-66).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordison et al. (US Patent Application Publication US 2007/0256316 A1) in view of Bachofen (US Patent US 5,919,406).
Regarding claim 8, Jordison discloses the claim limitations of claim 1 above however Jordison does not disclose the heater further contains a cleaning bar.
Bachofen discloses (Figure 1-6) a plate heat exchanger (plate heat exchanger 10) with a cleaning bar (at nozzle rails 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate type heat exchanger of Jordison to include a cleaning bar as taught by Bachofen. Doing so would provide a known structure for cleaning plates of a heat exchanger by spraying of water as taught by Bachofen (per Col. 1, line 3-8 and line 43-61).
Regarding claim 9, Jordison discloses the claim limitations of claim 1 above however Jordison does not disclose a cleaning bar is provided with holes which are directed to the inside of the exchanger for condensation of evaporation residues.
Bachofen discloses (Figure 1-6) a plate heat exchanger (plate heat exchanger 10) with a cleaning bar (at nozzle rails 24) is provided with holes which are directed to the inside of the heat exchanger (at nozzles 40 as seen in figure 3 and 6) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate type heat exchanger of Jordison to include a cleaning bar with holes as taught by Bachofen. Doing so would provide a known structure for cleaning plates of a heat exchanger by spraying of water as taught by Bachofen (per Col. 1, line 3-8 and line 43-61).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordison et al. (US Patent Application Publication US 2007/0256316 A1) in view of Bloemendaal  (US Patent Application Publication US 2004/0154184 A1).
Regarding claim 10, Jordison discloses the claim limitations of claim 1 above however Jordison does not disclose the heater further contains a temperature sensor arranged at the material outlet.
Bloemendaal teaches (Figure 1) a heater/dryer (dryer 10) with a material outlet (at outlet 26 per paragraph 0020) with a temperature sensor arranged at the material outlet ( sensor 54  is a discharge temperature sensor per paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material outlet of Jordison to include a temperature sensor as taught by Bloemendaal. Doing so would have provided a sensor that could control the drying rate or the flow rate of the material as taught by Bloemendaal (per paragraph 0021).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byman (US 20170045296 A1), Wong (US 20150298970 A1), Byman et al. (US 20140246184 A1) and Weidmann (US 7273516 B2). All disclose plate heaters/heat exchanger and Weidman discloses an additional cleaning bar structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763